PER CURIAM.
Timothy Adams appeals from the district court’s order denying his motion filed under Fed.R.Civ.P. 52(b), (c) seeking reconsideration of the denial of his Fed. R.Civ.P. 60(b) motion for reconsideration of the denial of his 28 U.S.C.A. § 2255 (West Supp.2000) motion. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Adams, Nos. CR-94-302; CA-97-1225-1 (M.D.N.C. Apr. 24, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.